COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of A. F. S. and E. L. S., children

Appellate case number:    01-18-00457-CV

Trial court case number: 87712-F

Trial court:              300th District Court of Brazoria County

       Appellee has filed a motion for extension of time to file its brief until October 10, 2018.
The court grants the motion in part. Appellee’s briefing due date is extended until September
17, 2018.
        This appeal will be submitted on October 10, 2018. The deadline for disposition of this
priority appeal is November 9, 2018. See TEX. R. JUD. ADMIN. 6.2(a).
       It is so ORDERED.

Judge’s signature:/s/ Michael Massengale
                   X Acting individually      Acting for the Court


Date: September 11, 2018